Citation Nr: 9904978	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  96-51 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil S. Reiter, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to April 
1975.  He was discharged from service under honorable 
conditions by reason of unsuitability due to lack of general 
adaptability and inability to learn.  He did not serve in 
Vietnam, and he was not in combat.

This appeal arises from a determination by the regional 
office that post-traumatic stress disorder was not incurred 
in or aggravated by service.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he developed post-
traumatic stress disorder as the result of the circumstances 
and conditions of his service.  The veteran notes that he had 
a difficult childhood, that he was not prepared to enter 
service, and that he had a very difficult period of time in 
basic training.  He contends that when he was unable to pass 
certain courses in basic training because of educational 
difficulties, he was subject to "blanket parties" where a 
blanket was thrown over him and he was punched and beaten.  
He maintains that he complained about this treatment to the 
chaplain, but did not have such treatment noted in any of his 
service records.  He contends that such stress-related 
treatment in basic training caused the subsequent development 
of post-traumatic stress disorder.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veteran is not entitled 
to service connection for post-traumatic stress disorder.


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claim.

2.  The veteran did not engage in combat during service.

3.  The veteran has been diagnosed as having post-traumatic 
stress disorder as the result of childhood experiences.

4.  There is no creditable supporting evidence that the 
claimed inservice stressor actually occurred, that post-
traumatic stress disorder was present in service, or that 
post-traumatic stress disorder increased in severity during 
service.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
1991); 38 C.F.R. § 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On examination for enlistment into service, the veteran 
indicated that he had had depression or excessive worry.  No 
psychiatric disability was noted.  On examination from 
discharge from service in April 1975, clinical evaluation 
showed no psychiatric disability.  The service medical 
records are otherwise negative for any complaints, findings, 
or diagnoses indicative of a psychiatric disability.  

The service records show that the veteran was discharged from 
service due to unsuitability due to lack of general 
adaptability and inability to learn.  His commanding officer 
during his last assignment indicated that he was inept, could 
not recall when quarters for muster and inspection were held, 
and could not perform the most routine tasks without constant 
supervision.

A psychiatric reassessment report dated in November 1991 
shows complaints of depression and problems sleeping.  The 
veteran provided a history of depression since childhood, as 
well as physical abuse in childhood.  There was also a 
history of heavy alcohol use.  The veteran indicated that he 
was going through a divorce because he had discovered that 
his wife had been unfaithful.  The mental status examination 
resulted in the diagnoses of borderline intellectual 
functioning and adjustment disorder with depressed mood.

A disability assessment report by a private psychologist in 
February 1992 again provided the veteran's history of child 
abuse and alcohol abuse.  The veteran provided a history of 
being in special education courses in the second through the 
eleventh grades.  Psychological testing and mental status 
examination resulted in the diagnoses of major depression, 
recurrent; alcohol dependence; a personality disorder; and 
borderline intellectual functioning.

On a claim for pension received in October 1992, the veteran 
indicated that he was being treated at a Department of 
Veterans Affairs (VA) medical facility for various physical 
disabilities and for a nervous condition.  He reported that 
he had completed two years of high school education, had last 
worked in 1988, and had previously worked as a driver.

A report from a private hospital indicated that the veteran 
was hospitalized in September 1992 for physical injuries 
resulting from an automobile accident.  A VA report in 
November 1992 indicated that the veteran was being treated 
for depression and alcohol dependence.

The veteran was hospitalized from October 1992 to December 
1992 for complaints of depression.  There was a history of 
alcohol abuse since age 18, and he was admitted to the VA 
medical facility in a dual-diagnosis program.  The clinical 
records of his hospitalization were received and showed that 
the veteran provided a history of a very chaotic childhood 
associated with severe physical abuse from his father who was 
an alcoholic.  The veteran also witnessed his mother and 
siblings being beaten.  He was repeatedly placed in foster 
homes, and his father kept getting him out of such homes.  
The mother was killed in a motor vehicle accident at the age 
of 34 when the veteran was eight years old.  She heard from 
the veteran that the father was going to pick up a sibling 
from one of the foster homes.  She was killed on her way to 
get the child before the father did.  The veteran blamed 
himself for his mother's death.  He stated that he had 
nightmares about the abuse and about his mother's death.  He 
also stated that he had repeated nightmares about earthquakes 
and wars.  He indicated a history of regular alcohol abuse 
since the 1970's.  He reported that he was a slow learner in 
special education courses while in school, and that he was 
illiterate until a few years ago when a pastor began to teach 
him how to read and write.

The veteran indicated that he joined the Navy in 1974, 
spending five months in boot camp because he could not pass 
any of the written tests.  He stated that he cried a good 
deal in boot camp, unable to understand what was expected of 
him.  After boot camp, he began drinking and was drunk all of 
the time.  He stated that he was discharged from the service 
in May 1975 after less than one year, as unfit for military 
duty.  He reported that he had 30 to 40 jobs since service, 
quitting many on the first day, when he could not understand 
what was expected of him.  Most of these jobs were manual-
labor type of jobs.  

On mental status examination, he became tearful and anxious 
when speaking of his childhood.  He was unable to do simple 
calculations in his head, and abstract thinking was concrete.  
He was heavily involved in religious thought.  The veteran 
was treated with medication for his depression, and there was 
gradual improvement.  Early sessions in therapy revolved 
around his anger, abandonment issues, and overwhelming guilt 
feelings of responsibility for his mother's death.  The 
diagnoses included alcohol dependency, dysthymia, post-
traumatic stress disorder (childhood), and personality 
disorder.

On a VA psychiatric examination in December 1992, the veteran 
described a very traumatic childhood in which he, his 
siblings, and his mother were beaten by his father.  He 
reported that he attended special education courses, and that 
he went through the tenth grade.  He reported that he entered 
the Navy at age 18, and that he received a general discharge 
under honorable conditions.  When questioned regarding the 
cause of his discharge, he indicated that he was a "drunk."  
He indicated that he had been a heavy drinker throughout his 
life.

On mental status examination, he was depressed and needed to 
verbalize all of his painful experiences.  There was some 
indication of organicity, likely due to prolonged heavy 
drinking.  The diagnoses included dysthymic disorder, alcohol 
addiction, and personality disorder.

A statement in January 1993 from a VA physician indicates 
that the veteran was temporarily unemployable due to post-
traumatic stress disorder, dysthymia, alcoholism, and a 
dependent personality disorder.

A claim for service connection for post-traumatic stress 
disorder was received from the veteran in May 1995.  In June 
1995, the veteran submitted a letter indicating that he had 
had a troubled childhood, being beaten by his father a number 
of times.  He indicated that his mother's death was the 
result, indirectly, of one of these beatings.  He stated that 
he joined the Navy in the hope of putting such childhood 
experiences behind him.  He reported that he needed to spend 
five months in basic training because he was unable to pass 
certain written tests, that he was then singled out, and that 
he underwent "blanket parties," where he was wrapped in a 
blanket and beaten by other soldiers.  He stated that he had 
nightmares about the "blanket parties."  He indicated that 
these nightmares began in the next duty station after his 
basic training, but that he never saw any physicians.

On a VA examination in June 1995, the veteran again related 
the circumstances of his childhood.  He indicated that he 
quit school at age 17 and lived by himself in a log cabin for 
about one year until age 18, when he joined the military.  He 
related his difficulty in passing academic subjects in boot 
camp, and the "blanket parties" that occurred as the result 
of his difficulties.  He indicated that he tried to leave the 
military while he was in boot camp, but a chaplain encouraged 
him to continue.  He stated that he abused alcohol after his 
discharge from the military.  He also indicated that he was 
in many fights since his discharge from service.  He reported 
that his last job was in 1988.  It was noted that he was a 
poor historian because his concentration and recall were 
poor, possibly due to the chronic alcoholism.  He stated that 
he was drinking 24 beers and about a fifth of whiskey every 
day.  He indicated that he wanted to enter an alcohol abuse 
program and a post-traumatic stress treatment program.  The 
veteran complained about his inability to cope with people 
and his nightmares regarding his childhood and boot camp.

On mental status examination, he was extremely tense, 
hypervigilant, and shaking.  There was anger, hopelessness, 
and helplessness.  Concentration was poor.  He was poorly 
oriented.  He was not able to do any easy arithmetic 
calculations.  There were paranoid trends.  The examiner 
provided the diagnoses of alcohol addiction and post-
traumatic stress disorder secondary to trauma in childhood 
and aggravated by stress from boot camp.  The examiner stated 
that there was no question that the traumatic events during 
childhood could cause disturbance in just about any human 
being.  He had many symptoms of post-traumatic stress 
disorder, including intrusive distressing recollections of 
his childhood, hypervigilance, a sense of hopelessness, 
difficulty sleeping, outbursts of anger, and difficulty 
concentrating.  The examiner expressed the opinion that due 
to the circumstances of boot camp as explained by the 
veteran, the post-traumatic stress disorder was aggravated.  
The examiner stated, however, that the events in boot camp as 
detailed by the veteran could not be documented.

VA outpatient treatment reports from 1995 indicate that the 
veteran continued to receive treatment for his various 
psychiatric symptoms and disabilities, including post-
traumatic stress disorder and dysthymia.

At a hearing at the regional office in February 1996, the 
veteran repeated the history of his boot camp experiences, 
and he related his post-traumatic stress disorder to the boot 
camp experiences.

In May 1998, the veteran was seen at the mental health clinic 
indicating that he was still having nightmares about being 
beaten in the military.  The diagnosis was post-traumatic 
stress disorder secondary to early childhood abuse and the 
abuse received in boot camp.

A statement was received from the U. S. Armed Services Center 
for Research of Unit Records indicating that there was no 
record of any report concerning the veteran receiving 
"blanket parties."  A record of the history of the veteran's 
unit in 1975 was included.

II.  Analysis

A determination of service connection requires a finding of 
the existence of current disability and a determination of a 
relationship between that disability and an injury or a 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  Service connection for post-traumatic 
stress disorder requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.

The Court of Veterans Appeals in a decision in West v. Brown, 
7 Vet. App. 70 (1994) provided certain guidelines to 
determine whether there is credible supporting evidence that 
the claimed inservice stressor actually occurred.  The Court 
indicated that there was a different standard of proof, and 
different evidence necessary, to establish whether a claimed 
inservice stressor actually occurred, depending on whether 
the veteran was engaged in combat with the enemy and whether 
any of the alleged stressors occurred during combat.  In this 
case, the veteran did not engage in combat with the enemy at 
any time, and it is not alleged that stressors occurred 
during combat.

The veteran has a clear diagnosis of post-traumatic stress 
disorder, and examiners have related this stress disorder to 
the veteran's abusive and chaotic childhood.  The veteran has 
contended that his post-traumatic stress disorder was the 
result of his experiences in boot camp, especially beatings 
during "blanket parties."  Only a May 1998 VA diagnosis 
indicates that the veteran's post-traumatic stress disorder 
was caused by such events, as well as his childhood.  
However, the Board is not required to grant service 
connection for post-traumatic stress disorder just because a 
physician has accepted a veteran's description of his 
inservice experiences as credible and diagnosed the veteran 
as having post-traumatic stress disorder.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  As previously 
indicated, service connection for post-traumatic stress 
disorder requires credible supporting evidence that the 
claimed inservice stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  In this case, the veteran has provided 
statements to medical personnel, testified at a hearing, and 
has provided statements on his behalf indicating that he was 
beaten during "blanket parties" in service, and that such 
stress in service caused or aggravated the post-traumatic 
stress disorder.  However, if the veteran's claimed stressor 
is not combat-related, a history of his stressor as related 
by the veteran is, in itself, insufficient.  Service or other 
records must support or somehow substantiate the assertion 
that the veteran was subjected to a stressor of sufficient 
gravity to cause the post-traumatic stress disorder, or, in 
this case, aggravate the post-traumatic stress disorder.  The 
existence of a recognized stressor or an accumulation of 
stressors must be supported.

In this case, there are no service documents, or independent 
evidence from disinterested persons, to support the assertion 
of noncombat-related stressors, such as the beatings during 
"blanket parties."  The service records show that the veteran 
had difficulty performing tasks in service, passing 
educational tests, and conforming to military orders.  
However, there is no notation in the service records or 
service medical records indicating that the veteran was the 
subject of beatings, or that his service otherwise created 
such stress as to cause or aggravate any preexisting post-
traumatic stress disorder.  Specifically, the veteran 
provided a history of depression on enlistment into service, 
but there are no complaints, findings, or diagnoses 
indicative of psychiatric symptoms or manifestations during 
service or upon discharge from service.

Consequently, the evidence presently of record does not 
provide credible supporting evidence that an inservice 
stressor actually occurred.  Without credible supporting 
evidence demonstrating that a stressor occurred in service, 
the evidence fails to establish that post-traumatic stress 
disorder was incurred in service.  

There is a medical opinion in the file indicating that there 
is some possibility that the veteran's experiences in boot 
camp, specifically the "blanket parties," aggravated the 
post-traumatic stress disorder.  However, as noted above, 
there is no evidence that the veteran was subjected to 
"blanket parties" or other stressors during service.  
Furthermore, the medical records, including those in service 
and after discharge from service, fail to demonstrate that 
post-traumatic stress disorder symptomatology, if present 
prior to service, increased in severity during service.  The 
evidence fails to establish that any post-traumatic stress 
disorder, or any other psychiatric disability, that was 
present because of childhood occurrences increased in 
severity during service.  There were no complaints, findings, 
or diagnoses indicative of psychiatric symptoms or 
manifestations during service.  Thus, post-traumatic stress 
disorder was not incurred or aggravated in service.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is not established.  The benefit sought on appeal is 
denied.



		
	ROBERT E. P. JONES
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

